Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kellam, J.), rendered August 3, 1983, convicting him of attempted reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his challenges to the voluntariness of his guilty plea (see, People v Pellegrino, 60 NY2d 636; People v Carlos, 140 AD2d 532). In any event, the record reveals that the defendant knowingly, voluntarily and intelligently waived his rights and pleaded guilty (see, People v Harris, 61 NY2d 9).
*946Furthermore, the defendant’s plea of guilty to a lesser crime in this case constituted a waiver of his right to challenge the factual basis for his plea (see, People v Pelchat, 62 NY2d 97; People v Clairborne, 29 NY2d 950; People v Riley, 120 AD2d 752). Hence, we reject his claim that the factual recitation of the offense was insufficient to support his plea. Mangano, J. P., Bracken, Fiber, Spatt and Sullivan, JJ., concur.